Title: From Thomas Jefferson to James Madison, 18 November 1788
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Nov. 18. 1788.

My last to you was of the 31st. of July: since which I have received yours of July 24. Aug. 10. and 23. The first part of this long silence in me was occasioned by a knoledge that you were absent from N. York; the latter part, by a want of opportunity, which has been longer than usual: Mr. Shippen being just arrived  here, and to set out tomorrow for London, I avail myself of that channel of conveiance. Mr. Carrington was so kind as to send me the 2d. vol. of the Amer. phil. transactions, the federalist, and some other interesting pamphlets; and I am to thank you for another copy of the federalist and the report of the instructions to the ministers for negotiating peace. The latter unluckily omitted exactly the passage I wanted, which was what related to the navigation of the Missisipi. With respect to the Federalist, the three authors had been named to me. I read it with care, pleasure and improvement, and was satisfied there was nothing in it by one of those hands, and not a great deal by a second. It does the highest honor to the third, as being, in my opinion, the best commentary on the principles of government which ever was written. In some parts it is discoverable that the author means only to say what may be best said in defence of opinions in which he did not concur. But in general it establishes firmly the plan of government. I confess it has rectified me in several points. As to the bill of rights however I still think it should be added, and I am glad to see that three states have at length considered the perpetual reeligibility of the president as an article which should be amended. I should deprecate with you indeed the meeting of a new convention. I hope they will adopt the mode of amendment by Congress and the Assemblies, in which case I should not fear any dangerous innovation in the plan. But the minorities are too respectable not to be entitled to some sacrifice of opinion in the majority. Especially when a great proportion of them would be contented with a bill of rights.—Here things internally are going on well. The Notables, now in session, have indeed past one vote which augurs ill to the rights of the people. But if they do not obtain now so much as they have a right to, they will in the long run. The misfortune is that they are not yet ripe for receiving the blessings to which they are entitled. I doubt, for instance, whether the body of the nation, if they could be consulted, would accept of a Habeas corpus law, if offered them by the king. If the Etats generaux, when they assemble, do not aim at too much, they may begin a good constitution. There are three articles which they may easily obtain. 1. their own meeting periodically. 2. the exclusive right of taxation. 3. the right of registering laws and proposing amendments to them as exercised now by the parliaments. This last would be readily approved by the court on account of their hostility against the parliaments, and would lead immediately to the origination of laws. The 2d. has been already solemnly avowed  by the king: and it is well understood there would be no opposition to the first. If they push at much more, all may fail. I shall not enter further into public details, because my letter to Mr. Jay will give them. That contains a request of permission to return to America the next spring, for the summer only. The reasons therein urged, drawn from my private affairs are very cogent. But there is another more cogent on my mind, tho’ of a nature not to be explained in a public letter. It is the necessity of attending my daughters myself to their own country, and depositing them safely in the hands of those with whom I can safely leave them. I have deferred this request as long as circumstances would permit, and am in hopes it will meet with no difficulty. I have had too many proofs of your friendship not to rely on your patronage of it, as, in all probability, nothing can suffer by a short absence. But the immediate permission is what I am anxious about; as by going in April and returning in October I shall be sure of pleasant and short passages out and in. I must intreat your attention, my friend, to this matter, and that the answers may be sent me thro’ several channels.Mr. Limozin at Havre, sent you by mistake a package belonging to somebody else. I do not know what it contained, but he has written to you on the subject, and prayed me to do the same. He is likely to suffer if it be not returned.
Supposing that the funding their foreign debt will be among the first operations of the new government, I send you two estimates, the one by myself, the other by a gentleman infinitely better acquainted with the subject, shewing what fund will suffice to discharge the principal and interest as it shall become due, aided by occasional loans, which the same fund will repay. I inclose them to you, because collating them together, and with your own ideas, you will be able to devise something better than either. But something must be done. This government will expect, I fancy, a very satisfactory provision for the paiment of their debt, from the first session of the new Congress. Perhaps in this matter, as well as the arrangement of your foreign affairs, I may be able, when on the spot with you, to give some information and suggest some hints, which may render my visit to my native country not altogether useless. I consider as no small advantage the resuming the tone of mind of my constituents, which is lost by long absence, and can only be recovered by mixing with them: and shall particularly hope for much profit and pleasure, by contriving to pass as much time as possible with you. Should you have a trip to Virginia in contemplation for that year, I hope you will time it so as that we may  be there together. I will camp you at Monticello where, if illy entertained otherwise, you shall not want that of books. In firm hope of a happy meeting with you in the spring or early in summer I conclude with assurances of the sincere esteem & attachment with which I am, Dear sir, Your affectionate friend & servt,

Th: Jefferson


P.S. The inclosed letters are extremely interesting to me, and recommended to your friendly and particular care.

